      Case 1:18-cv-00017-TNM-DAR Document 16 Filed 02/15/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


SHONTA JONES,

            Plaintiff,

       v.                                                          Civil Action No. 18-00017
                                                                          TNM/DAR
DISTRICT OF COLUMBIA PUBLIC
SCHOOLS, et al.,

             Defendants.




                                               ORDER

        Plaintiff Shonta Jones, appearing pro se, counsel for the District of Columbia, and counsel

for Defendant St. Coletta of Greater Washington. appeared before the undersigned United States

Magistrate Judge on this date for a status hearing. In accordance with the representations made by

all parties, and for the reasons set forth on the record, it is, this 15th day of February, 2019,

        ORDERED, with Plaintiff’s consent, that Defendant St. Coletta of Greater Washington is

DISMISSED WITH PREJUDICE as a party; it is

        FURTHER ORDERED that the Motion to Dismiss of St. Coletta of Greater Washington

(ECF No. 12) is DENIED AS MOOT; it is

        FURTHER ORDERED that the District of Columbia’s Motion to Dismiss (ECF No. 8),

with the District of Columbia’s consent, is administratively closed; and it is
       Case 1:18-cv-00017-TNM-DAR Document 16 Filed 02/15/19 Page 2 of 2
Jones v. District of Columbia Public Schools, et al.


         FURTHER ORDERED that the District of Columbia shall file its complete motion to

dismiss by no later than February 22, 2019; Plaintiff shall file her opposition by no later than

March 15, 2019, and the District of Columbia shall file its reply by no later than March 22, 2019.



                                                           Deborah A.         Digitally signed by
                                                                              Deborah A. Robinson

                                                           Robinson           Date: 2019.02.15
                                                                              17:07:23 -05'00'.
                                                            DEBORAH A. ROBINSON
                                                            United States Magistrate Judge




                                                       2
